Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles S. Rauch on 1/28/2022.
The application has been amended as follows: 
In the claims:
Claim 1
(Currently Amended) An icon display method, applied to a terminal, a special-shaped notch being provided in a screen of the terminal, the method comprising: 
displaying a user interface of a first application program; 
receiving a call out command in response to sensing a click operation or press operation performed on the special-shaped notch, the call out command being configured to request to call out one or more target application icons corresponding to the first application program; 
in response to receiving the call out command, determining at least one application icon as the one or more target application icons according to correlation information of the first application program, wherein the correlation information indicates a correlation between one at least one application icon[[s]] corresponds to one or more applications each having a probability of running simultaneously with the first application program greater than a probability threshold; 
displaying the one or more target application icons; 
receiving a selection signal acting on one of the displayed one or more target application icons; and 
displaying a user interface of an application corresponding to the selected target application icon simultaneously with the user interface of the first application program, in such a manner that the user interface of the application corresponding to the selected target application icon and the user interface of the first application program are presented on the screen in different display modes depending on a form of the selection signal, comprising: 
displaying the user interface of the application corresponding to the selected target application icon and the user interface of the first application program on the screen in a Page 2 of 23Appl. No. 17/087,014Attorney Docket No. 096678.20060Office Action Responsesplit-screen display mode, in response to detecting that the selection signal is a drag signal; and 
displaying the user interface of the application corresponding to the selected target application icon in a floating window presented on the user interface of the first application program, in response to detecting that the selection signal is only a double-click signal;
wherein the one or more target application icons and a float are displayed on a screen, and receiving the call out command further comprises: 
determining the call out command is received when receiving a second trigger signal performed on the float, wherein a position where the float is displayed on the screen is determined according to an orientation of the terminal; and
hiding the float according to a fifth trigger signal performed on the float, the fifth trigger signal being different from the second trigger signal.

Claim 16
16. (Canceled)

Claim 20
20. (Currently Amended) A terminal, comprising a processor and a memory, the memory storing a computer program, the computer program being loaded and executed by the processor to perform an icon display method, the method comprises: 
displaying a user interface of a first application program; 
in response to receiving a call out command configured to request to call out one or more target application icons corresponding to the first application program, determining at least one application icon as the one or more target application icons according to correlation information of the first application program, wherein the correlation information indicates a correlation between one or more application icons and the first application program, and the determined at least one application icon[[s]] corresponds to one or more applications each having a probability of running simultaneously with the first application program greater than a probability threshold; 

receiving a selection signal acting on one of the displayed one or more target application icons; and 
displaying a user interface of an application corresponding to the selected target application icon simultaneously with the user interface of the first application program, in such a manner that the user interface of the application corresponding to the selected target application icon and the user interface of the first application program are presented in different display modes depending on a form of the selection signal, comprising: 
displaying the user interface of the application corresponding to the selected target application icon and the user interface of the first application program on the screen in a Page 2 of 23Appl. No. 17/087,014Attorney Docket No. 096678.20060Office Action Responsesplit-screen display mode, in response to detecting that the selection signal is a drag signal; and 
displaying the user interface of the application corresponding to the selected target application icon in a floating window presented on the user interface of the first application program, in response to detecting that the selection signal is only a double-click signal;
wherein the one or more target application icons and a float are displayed on a screen, and receiving the call out command further comprises: 
determining the call out command is received when receiving a second trigger signal performed on the float, wherein a position where the float is displayed on the screen is determined according to an orientation of the terminal; and
hiding the float according to a fifth trigger signal performed on the float, the fifth trigger signal being different from the second trigger signal.

Claim 21
21. (Currently Amended) A non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program, when being executed by a processor, causes the processor to implement an icon display method comprising: 
displaying a user interface of a first application program; Page 8 of 23Appl. No. 17/087,014Attorney Docket No. 096678.20060 Office Action Response 
in response to receiving a call out command configured to request to call out one or more target application icons corresponding to the first application program, determining at least one application icon as the one or more target application icons according to correlation information of the first application program, wherein the correlation information indicates a correlation between one or more application icons and the first application program, and the determined at least one application icon[[s]] corresponding to one or more applications each having a probability of running simultaneously with the first application program greater than a probability threshold; displaying the one or more target application icons; 
receiving a selection signal acting on one of the displayed one or more target application icons; and 
displaying a user interface of an application corresponding to the selected target application icon simultaneously with the user interface of the first application program, in such a manner that the user interface of the application corresponding to the selected target 
displaying the user interface of the application corresponding to the selected target application icon and the user interface of the first application program in a split-screen display mode, in response to detecting that the selection signal is a drag signal; and 
displaying the user interface of the application corresponding to the selected target application icon in a floating window presented on the user interface of the first application program, in response to detecting that the selection signal is only a double-click signal;
wherein the one or more target application icons and a float are displayed on a screen, and receiving the call out command further comprises: 
determining the call out command is received when receiving a second trigger signal performed on the float, wherein a position where the float is displayed on the screen is determined according to an orientation of the terminal; and
hiding the float according to a fifth trigger signal performed on the float, the fifth trigger signal being different from the second trigger signal.

Claim 26
26. (Canceled)

Reasons for Allowance
s 1, 3-9, 11-15, 17, 20-21, 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art US20170010807 teaches that a double long touch (call out command) is applied to an extended region 202 (special-shaped notch) [¶-370]. In response, a plurality of application icons (target application icons) are displayed that are related to the displayed application [See ¶-370]. The user may drag an icon (drag signal) in order to display a window as shown in Fig 15B (split-screen display mode) [See ¶-371-372]. If a touch is applied to an icon (“depending on a form of the selection signal”) the selected application is displayed in a non-overlapping window (different display mode) [See ¶-379]. However, the limitations “in response to receiving the call out command, determining at least one application icon as the one or more target application icons according to correlation information of the first application program, wherein the correlation information indicates a correlation between one or more application icons and the first application program, and the determined one or more application icons correspond to one or more applications each having a probability of running simultaneously with the first application program greater than a probability threshold; ... displaying the user interface of the application corresponding to the selected target application icon in a floating window presented on the user interface of the first application program, in response to detecting that the selection signal is only a double-click signal; … wherein the one or more target application icons and a float are displayed on a screen, and receiving the call out command further comprises: determining the call out command is received when receiving a second trigger signal performed on the float, wherein a position where the float is displayed on the screen is determined according to an orientation of the terminal; and hiding the float according to a fifth trigger signal performed on the float, the fifth trigger signal being different from the second trigger signal” are not taught.
The prior art US 20160077679 A1 teaches that applications typically used simultaneously with the current application are determined (“correlation between one or more application icons and the first application program”) [See ¶-60-61]. If an application meets or exceeds a minimum use frequency (“greater than a probability threshold”), it is suggested to the user [See ¶-51, 53].
Independent claims 1, 20, and 21 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “displaying the user interface of the application corresponding to the selected target application icon in a floating window presented on the user interface of the first application program, in response to detecting that the selection signal is only a double-click signal;
wherein the one or more target application icons and a float are displayed on a screen, and receiving the call out command further comprises: 
determining the call out command is received when receiving a second trigger signal performed on the float, wherein a position where the float is displayed on the screen is determined according to an orientation of the terminal; and
hiding the float according to a fifth trigger signal performed on the float, the fifth trigger signal being different from the second trigger signal” in the specific combinations as recited in claim 1.

The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “displaying the user interface of the application corresponding to the selected target application icon in a floating window presented on the user interface of the first application program, in response to detecting that the selection signal is only a double-click signal;
wherein the one or more target application icons and a float are displayed on a screen, and receiving the call out command further comprises: 
determining the call out command is received when receiving a second trigger signal performed on the float, wherein a position where the float is displayed on the screen is determined according to an orientation of the terminal; and
hiding the float according to a fifth trigger signal performed on the float, the fifth trigger signal being different from the second trigger signal” in the specific combinations as recited in claim 20.
As to claim 21:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “displaying the user interface of the application corresponding to the selected target application icon in a floating window presented on the user interface of the first application program, in response to detecting that the selection signal is only a double-click signal;
wherein the one or more target application icons and a float are displayed on a screen, and receiving the call out command further comprises: 
determining the call out command is received when receiving a second trigger signal performed on the float, wherein a position where the float is displayed on the screen is determined according to an orientation of the terminal; and
hiding the float according to a fifth trigger signal performed on the float, the fifth trigger signal being different from the second trigger signal” in the specific combinations as recited in claim 21.
Claims 3-9, 11-15, 17, 24-25 depend on one of independent claims 1, 20, and 21, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERTO BORJA/Primary Examiner, Art Unit 2173